Citation Nr: 0520431	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

On his June 2004 substantive appeal, the veteran checked the 
box indicating that he desired a Board hearing at the RO.  In 
July 2004, the veteran requested an RO hearing in lieu of a 
Board hearing.  The veteran subsequently withdrew his hearing 
request.

The Board further notes that during the course of this 
appeal, the veteran also perfected the issue of an increased 
evaluation for PTSD.  In a November 2004 rating decision, the 
RO increased the veteran's disability evaluation for his PTSD 
to 100 percent, effective the date of his request for the 
increased evaluation.  That action constituted a full grant 
of the benefit sought on appeal, and the PTSD issue is no 
longer in appellate status. 

FINDING OF FACT

The veteran's migraine headaches more nearly approximate 
characteristic prostrating attacks on a weekly basis, but the 
attacks are not prolonged and are not productive of severe 
economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but not higher, for 
migraine headaches have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8100 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the January 2004 rating 
determination, the June 2004 statement of the case, and the 
November 2004 supplemental statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in an October 
2003 letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the October 2003 VCAA letter was sent to the 
appellant prior to the January 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the October 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  Thereafter, the veteran, in an October 2004 
letter, requested that he be afforded a VA examination.  The 
requested examination was performed later that month.  There 
has been no indication that additional treatment records 
relating to the veteran's headaches are available for review.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The veteran was also afforded several VA examinations.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.


Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.

A review of the record demonstrates that the RO granted 
service connection for tension headaches in a November 1999 
rating determination and assigned a noncompensable disability 
evaluation.  

In July 2003, the veteran requested an increased evaluation.  

The veteran was afforded a VA examination in August 2003.  At 
the time of the examination, the veteran reported having some 
form of headaches twice a week.  He noted that if he saw 
television coverage on any war, he would get a headache.  The 
veteran was taking Trazodone, Clonazepam, Welbutrin, and 
Fluoxetine.

The veteran stated that he had headaches about twice per week 
with none lasting longer than one hour.  He described no 
prostration and no prolonged disability from the headaches.  
The examiner indicated that the description from the veteran 
really did not fit tension headaches.  He noted that it 
pointed toward chronic anxiety, with the addition of 
headaches to whatever other symptoms he had.  The examiner 
stated that while he did not have any objections to leaving 
the diagnosis of tension headaches, there was no disability 
related to them.  A diagnosis of recurrent mild headaches, 
nondisabling, was rendered.  

In his June 2004 substantive appeal, the veteran indicated 
that he had headaches bad enough where he needed to lay down 
in a dark room more than twice a week.  

At the time of an October 2004 VA examination, the veteran 
reported having intense headaches that occurred two to three 
times per week, lasting for about two to three hours, 
depending on how quickly the medication worked.  The veteran 
indicated that the ache started on the side of the head and 
gradually spread to the entire head.  He reported that it 
started as a dull ache followed by throbbing, which was sharp 
at times.  He also noted having visual disturbance.  There 
was no nausea, tingling, or numbness associated with the 
headaches.  The veteran did report that if the headache 
persisted and he ate food, he would become nauseous and throw 
up.  The veteran used Tylenol over the counter as needed and 
took Paroxetine and Welbutrin for his PTSD.  

The veteran reported that when he had these attacks he needed 
to lie down for about three hours in a quiet dark room and 
sleep it out.  He noted that when he woke up the headache 
would be resolved.  The veteran indicated that when the 
headaches became severe he could not do anything or perform 
any type of activity.  He stated that in between attacks he 
was able to do his normal work.  A diagnosis of migraine 
headaches, chronic in nature, becoming less frequent but not 
changing in quality, was rendered.  

The veteran's headache disability picture does not fit neatly 
into any of the regulatory criteria.  However, the Board 
notes that at the time of his most recent VA examination, the 
veteran reported having headaches two to three times per 
week.  He noted that when he had these attacks he needed to 
lie down for about three hours in a quiet dark room and sleep 
it out.  The examiner noted that the veteran had migraine 
headaches which were chronic in nature.  From this record, 
the Board believes that the disability does more nearly 
approximate the criteria for a 30 percent rating due to the 
frequency.  

However, the next higher rating of 50 percent evaluation 
requires frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  It is 
shown that the headaches are prolonged or that the headaches 
cause severe economic impact.  At the time of his most recent 
VA examination, the veteran indicated that his headaches were 
decreasing in number and that they lasted only two to three 
hours after which time he was able to return to his normal 
activities.  The Board is therefore unable to find that the 
criteria for a 50 percent rating have been met. 

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected headaches have resulted in frequent periods 
of hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's headaches solely prevent 
him from maintaining employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent evaluation for migraine headaches is warranted.  
The appeal is granted to this extent subject to regulations 
governing monetary benefits.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


